        Case 9:19-cv-00150-KLD Document 68 Filed 05/27/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


SPENCER GARDNER,                                Cause No. CV 19-150-M-KLD

                Plaintiff,

       vs.                                                  ORDER

MISSOULA COUNTY; MISSOULA
COUNTY SHERIFF DEPARTMENT;
SHERIFF TJ McDERMOTT;
UNDERSHERIFF RICHARD
MARICELLI; COMMANDER JASON
KOWALSKI; ADC GARY EVANS;
SHIFT COMMANDER SGT.
MULLER; SGT. COLE MODEN;
RYAN LANE; LCSW AMY
CHESEBRO; CAMERON BREWER;
JASON HENRY; JOSHUA MEIER;
DONOVAN VAN NOTE; D’ARCY
REUTERDAHL; MATTHEW
KARELS; and BRY TOWNSLEY,

                Defendants.


      Plaintiff Spencer Gardner filed this action under 42 U.S.C. § 1983 on August

29, 2019, alleging various violations of his civil rights while he was in custody at

the Missoula County Detention Center. He now moves to dismiss the case as all

parties have reached a settlement. See Pl. Mot. to Dismiss (Doc. 67). The motion

is unopposed.

                                          1
 Case 9:19-cv-00150-KLD Document 68 Filed 05/27/21 Page 2 of 2




Accordingly, IT IS ORDERED:

1. Gardner’s motion to dismiss (Doc. 67) is GRANTED.

2. The clerk shall enter, by separate document, a judgment of dismissal.

DATED this 27th day of May, 2021.




                               Kathleen L. DeSoto
                               United States Magistrate Judge




                                  2
